 Case 3:21-cv-01735-K-BH Document 17 Filed 09/21/21              Page 1 of 1 PageID 105



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICHAEL DARREN BOYDSTON,                      )
    ID # 1954691,                             )
          Petitioner,                         )
                                              )
vs.                                           )       No. 3:21-CV-1735-K-BH
                                              )
DIRECTOR, Texas Department of                 )
Criminal Justice, Correctional                )
Institutions Division,                        )
             Respondent.                      )

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

      The Motion to Add to Attachment of Petitioners [sic] Original Protective Petition to Stay

and Abey [sic], received on August 27, 2021 (doc. 14), is hereby construed as a motion

for reconsideration under Federal Rule of Civil Procedure 54(b) and DENIED.

      SO ORDERED.

      Signed September 21st, 2021.

                                           __________________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE
